                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    JOHN TALIAFERRO,

                              Petitioner,
                                                                    CIVIL ACTION
             V.                                                     NO. 14-6497
                                                                                 - ----: 1
                                                                                 L... L.
    ROBERT GILMORE, et al. ,
                                                                                 FEB 11 2020
                              Respondents .
                                                                                    -'       ,11, ' r'\fk
                                                                           ~..                   ";: . v,:;k
                                                ORDER

         AND NOW, this 10th day of February 2020, it is ORDERED that Petitioner John

Taliaferro 's 1 Motion to Proceed with Habeas Corpus Petition (Doc. No. 26), Respondents'

Response to Petitioner's Motion (Doc. No. 28), the Report and Recommendation of Magistrate

Judge Timothy R. Rice (Doc. No. 30), and Petitioner's Objections to the Report and

Recommendation (Doc. No. 31), it is ORDERED as follows :

      1. The Report and Recommendation of Magistrate Judge Rice (Doc. No. 30) is APPROVED

         and ADOPTED. 2


      While Petitioner spells his last name as Taliafaro in his more recent filings, the last name that
      appears on Petitioner 's habeas petition is Taliaferro.
2
      Under 28 U.S .C. § 636(b)(l)(B) and the local rules of this Court, a district judge is permitted
      to designate a magistrate judge to make proposed findings and recommendations on petitions
      for post-conviction relief. " Within fourteen days after being served with a copy [of the
      magistrate 's report] , any party may serve and file written objections to such proposed findings
      and recommendations as provided by rules of court." 28 U.S.C. § 636(b)(l). E.D. Pa. Local
      Civil Rule 72 .1.IV (b) requires an objecting party to "specifically identify the portions of the
      proposed findings, recommendations or report to which objection is made and the basis for
      such objections." With respect to pro se litigants, however, this rule may be relaxed. See
      McCabe v. Pennsylvania, 419 F. Supp. 2d 692, 695 (E.D. Pa. 2006).

      The district judge "shall [then] make a de novo determination of those portions of the report
      or specified proposed findings or recommendation to which objection is made. [The] judge . .
      . may accept, reject, or modify, in whole or in part, the findings or recommendations made by
the magistrate." 28 U.S.C. § 636(b)(l); Sample v. Diecks, 885 F.2d 1099, 1106 n.3 (3d Cir.
1989). "Although [the] review is de novo, [a district judge] [is] permitted, by statute, to rely
upon the magistrate judge's proposed findings and recommendations to the extent [the judge],
in the exercise of sound discretion, deem[s] proper." Owens v. Beard, 829 F. Supp. 736, 738
(M.D. Pa. 1993) (citing United States v. Raddatz, 44 7 U.S. 667, 676 (1980)). The Third Circuit
has "assumed that the normal practice of the district judge is to give some reasoned
consideration to the magistrate 's report before adopting it as the decision of the court."
Henderson v. Carlson, 812 F.2d 87 4, 878 (3d Cir. 1987).

In this case, Petitioner, a parolee under the jurisdiction of the Pennsylvania Board of Probation
and Parole, filed a prose habeas petition under 28 U.S.C. § 2254 in November 2014. (Doc.
No. 1.) In his habeas petition, Petitioner contends the following : (1) there was no probable
cause for the warrant to search his home and arrest him; (2) his belongings were unlawfully
seized; (3 ) his Confrontation Clause rights were violated; (4) he was denied his right of appeal;
(5) his due process and equal protection rights were violated; and (6) counsel was ineffective
in his suppression hearing, trial, and appeal. (See Doc. No. 1 at 7-8 ; Doc. No. 1-2 at 1-21.)
On October 9, 2015 , this Court stayed Petitioner's habeas case to allow him to exhaust his state
court remedies. (Doc. No. 18.) In this regard, the following procedural history of Petitioner's
case in state court is taken from Magistrate Judge Rice 's Report and Recommendation
("R&R"):

             In November 2008, Philadelphia police officers arrested
             [Petitioner] after executing a search warrant at his home and
             discovering marijuana, guns, and items classified as dog fighting
             paraphernalia. See Commonwealth v. Taliaferro, CP-51-CR-
             1975-2009, Crim. Dkt. at 4; Motion to Proceed at 1 30.
             [Petitioner] sought to suppress the evidence, which the trial court
             denied following a hearing. Crim. Dkt. at 9-1 O; Motion to
             Proceed at 11 32- 36. On March 4, 2011, a jury convicted
             [Petitioner] of one count of possession of a firearm by a prohibited
             person and four counts of owning/possessing an animal for
             fighting . Crim. Dkt. at 5- 7, 11. On May 5, 2011 , the trial court
             sentenced [Petitioner] to an aggregate sentence of 5-10 years of
             imprisonment. Id.

             [Petitioner] did not file a timely direct appeal but sought
             [Pennsylvania Post-Conviction Relief Act ("PCRA")] relief in
             June 2012. Crim. Dkt. at 11. The case proceeded over the next
             four years with [Petitioner] filing additional pro se and counseled
             PCRA petitions. Id. at 12-15 . In February 2017, the PCRA court
             granted [Petitioner] relief by reinstating his direct appeal rights.
             Id. at 13. In May 2019, the Superior Court affirmed [Petitioner]'s
             judgment of sentence. Id. at 17. [Petitioner] did not seek review
             in the Pennsylvania Supreme Court and his judgment of sentence
             became final on June 5, 2019. See id.; Pa. R. A. P. 903 .
                                              2
2. Petitioner 's Motion to Proceed (Doc. No. 26) is DENIED.




(Doc. No. 30 at 2.)

On July 30, 2019, Petitioner filed a Motion to Proceed With Habeas Corpus Petition requesting
this Court lift the stay currently in place in this case. (Doc. No. 26.) Respondents filed a
Response to Petitioner's Motion on August 27, 2019, arguing that the stay should not be lifted
because Petitioner has not exhausted his claims of ineffective assistance of counsel raised in
his federal habeas petition, those claims must be made in a PCRA petition, and Plaintiff still
has time to seek collateral review of those claims. (Doc. No. 28.) On November 1, 2019, the
Court referred Petitioner 's Motion to Magistrate Judge Rice for a R&R. (Doc. No. 29.) On
November 4, 2019, Magistrate Judge Rice issued the R&R, recommending that Petitioner's
Motion be denied without prejudice. (Doc. No. 30.) Petitioner filed objections to the R&R on
November 20, 2019. (Doc. No. 31 .)

At this juncture, it is premature to lift the stay on Petitioner's federal habeas petition. Under
28 U.S.C. § 2254(b)(l), "(a]n application for a writ of habeas corpus on behalf of a person in
custody pursuant to the judgment of a State court shall not be granted unless it appears that . .
. the applicant has exhausted the remedies available in the courts of the State." Petitioner's
ineffective assistance of counsel claims could not be raised on direct appeal because they must
be raised in a PCRA petition. See Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).
Under Pennsylvania law, PCRA petitions must be filed within one year of a final judgment or
when a claim becomes known or available. 42 Pa. C.S. § 9545(b). Thus, while Petitioner's
direct appeal has concluded in state court, he is still within the one-year time frame to pursue
his ineffective assistance of counsel claims under the PCRA, and he may still seek that relief.

Petitioner's objections to the R&R are based on the Pennsylvania Superior Court's declination
to hear his appellate claims because he did not include them in his counseled statement of
issues for appeal. (Doc. No. 31.) In his Objections, Petitioner asks this Court to "excuse" this
procedural default because " (t]rial counsel abandoned [P]etitioner [by] failing to file the
requested appeal." Id. at 2. However, as noted above, it is currently premature to lift the stay
on Petitioner 's federal habeas petition because Petitioner has not exhausted his claims of
ineffective assistance of counsel.

Therefore, the Court will adopt Judge Rice's R&R and will deny Petitioner's Motion to
Proceed (Doc. No. 26) without prejudice to allow him to either (1) timely file a PCRA petition
to exhaust his habeas claims, or (2) file a request that the stay in his habeas case be lifted and
file an amended habeas corpus petition clarifying the issues he is raising in his petition now
that his direct appeal has concluded.




                                              3
     3. Petitioner is directed to file a PCRA Petition in state court or file another request to lift the

        stay of his federal petition and amend the petition;

     4. The Court finds that Petitioner has failed to make a substantial showing of a denial of a

         constitutional right and accordingly a certificate of appealability shall not issue; and

    · 5. The Clerk of Court shall amend the caption of this case to remove Robert Gilmore and

        name the Pennsylvania Board of Probation and Parole as Respondent. 3




                                                         BY THE COURT:




3
     As Judge Rice states in his R&R, "Because [Petitioner] is now on parole, Robert Gilmore is
     no longer the appropriate Respondent. Respondent should now be the Pennsylvania Board of
     Probation and Parole." (Doc. No. 30 at 1, n. 1.)



                                                    4
